[Cite as In re Adoption of F.L.S., 2020-Ohio-936.]
                                 IN THE COURT OF APPEALS OF OHIO
                                    FOURTH APPELLATE DISTRICT
                                         HOCKING COUNTY


                                                          :

IN THE MATTER OF THE                                      : Case No. 19CA9

  ADOPTION OF:                                            :

  F.L.S.                                                  : DECISION AND JUDGMENT ENTRY


                                                          :

_________________________________________________________________

                                               APPEARANCES:

William J. Holt, Lancaster, Ohio, for Appellant.1

Kyle C. Henderson, Logan, Ohio, for Appellees.


CIVIL CASE FROM COMMON PLEAS COURT, PROBATE DIVISION
DATE JOURNALIZED: 3-8-20
ABELE, J.

           {¶ 1} Vanessa Lutz, respondent below and appellant herein, appeals the Hocking County

 Common Pleas Court, Probate Division, judgment that determined, pursuant to R.C. 3107.07(A), that

 her consent to her child’s adoption is not required.

           {¶ 2} Appellant raises one assignment of error for review:

                ASSIGNMENT OF ERROR:

                “THE TRIAL COURT GRANTING APPELLEES PETITION FOR
                ADOPTION ON THE BASIS OF ITS FINDING THAT VANESSA LUTZ,
                MOTHER-APPELLANT, WAS NOT REQUIRED TO CONSENT FOR
                THE ADOPTION OF HER DAUGHTER, F.L.S., WAS AGAINST THE

           1
           Appellant appeared pro se during the trial court proceedings.
                                                                                                  2
HOCKING, 19CA9

             MANIFEST WEIGHT OF THE EVIDENCE.”

       {¶ 3} On July 20, 2017, Fairfield County Children Services placed F.L.S., born May 16, 2017,

in the home of Justin and Tiara Schmelzer, petitioners below and appellees herein. On May 30, 2018,

the Fairfield County Juvenile Court awarded legal custody of the child to the appellees. As part of this

order, the juvenile court granted appellant, the biological mother of F.L.S., a minimum of two hours per

week visitation at the appellees’ discretion.

       {¶ 4} On June 13, 2019, appellees filed a petition to adopt F.L.S. and alleged that appellant’s

consent is not required because, for a period of at least one year immediately preceding the filing of the

adoption petition, appellant failed, without justifiable cause, to: (1) have more than de minimis contact

with the child, and (2) provide for the child’s maintenance and support as required by law or judicial

decree. On July 3, 2019, appellant objected to the adoption petition.

       {¶ 5} On August 26, 2019, the Hocking County Probate Court (trial court) held a hearing to

consider whether appellant’s consent is necessary for the adoption to proceed. The court heard

testimony from appellant and the appellees. Appellant, F.L.S.’s biological mother, testified that she

lost custody at birth because the child tested positive for methamphetamine. Appellant stated that she

asked for visits with F.L.S. through her Child Protective Services caseworker, but claimed that the

caseworker told her that the appellees refused to allow any visits with the child. Appellant also

testified that, at one point, appellees had temporary custody of another of appellant’s children (H.,

born after F.L.S.) after that child also tested positive for methamphetamines at birth. However, H. is

now with appellant. Appellant further acknowledged that she currently has four children, at one time

all removed from her custody, and that during the hearing she was pregnant with her fifth child.

Appellant explained that she had been sober for 183 days and in step four of the Fairfield County
                                                                                                      3
HOCKING, 19CA9

Family Court Excel Program. Appellant conceded, however, that from June 13, 2018 through June

13, 2019, the year preceding the filing of the adoption petition, she failed to (1) visit F.L.S., (2) file a

motion to modify the visitation order, and (3) provide support or maintenance for F.L.S.

       {¶ 6} Appellee Tiara Schmelzer testified that she and her husband, Justin, obtained legal

custody of F.L.S. on May 30, 2018. Appellees had F.L.S. for two days before they took her to the

hospital for withdrawal symptoms. Tiara also stated that the biological parents did not provide

financial support or necessities such as food, diapers or any other items, or attend court hearings for

the child since December 2017. Tiara explained that she and Justin also took custody of F.L.S.’s

younger sibling (H.), also born with methamphetamines in her system. Before the couple moved,

Tiara testified that they lived about one minute from appellant and that she did not contact them.

       {¶ 7} Appellee Justin Schmelzer testified that he builds mobile oil rigs for a living. He stated

that he and Tiara already consider F.L.S. to be their daughter, and that F.L.S. gets along well with their

seven-year old son. Justin explained that they also have an extra furnished room at their home for H.

“just in case things don’t work out in Vanessa’s life.” Additionally, although the adoption assessor

did not testify at the hearing, she recommended that the adoption be approved.

       {¶ 8} After hearing the evidence, the trial court determined that, pursuant to R.C. 3107.07, the

biological parents’ consent is not required because of (1) the failure, without justifiable cause, to

provide more than de minimis contact with the minor for a period of at least one year immediately

preceding the filing of the adoption petition, and (2) the failure, without justifiable cause, to provide

for the maintenance and support of the minor as required by law or judicial decree for a period of at

least one year immediately preceding the filing of the adoption petition. The court also determined

that the adoption is in the child’s best interest, granted the petition and changed the child’s name from
                                                                                                   4
HOCKING, 19CA9

F.L.M. to F.L.S. Additionally, the court terminated the biological parents’ child support obligation,

but did not extinguish any arrearage that may be due and owing. This appeal followed.

        {¶ 9} In general, the written consent of a minor child’s natural parent is required prior to an

adoption. However, R.C. 3107.07 provides exceptions to this requirement. Consent to adoption is

not required if:

                   (A) A parent of a minor, when it is alleged in the adoption petition and
                   the court, after proper service of notice and hearing, finds by clear and
                   convincing evidence that the parent has failed without justifiable cause
                   to provide more than de minimis contact with the minor or to provide
                   for the maintenance and support of the minor as required by law or
                   judicial decree for a period of at least one year immediately preceding *
                   * * the filing of the adoption petition * * *.

        {¶ 10} In the case sub judice, appellee’s adoption petition alleged that appellant’s consent is

not required because, for a period of at least one year immediately preceding the petition’s filing,

appellant failed, without justifiable cause, to (1) have more than de minimis contact with the child,

and (2) provide maintenance and support for the child. It is important to understand that R.C.

3107.07(A) is written in the disjunctive. Consequently, a failure without justifiable cause to either

have more than de minimis contact or provide maintenance and support for a one-year time period is

sufficient to obviate the need for a parent’s consent. See In re Adoption of A.H., 9th Dist. Lorain No.

12CA010312, 2013-Ohio-1600, ¶ 9, citing In re Adoption of McDermitt, 63 Ohio St. 2d 301, 304, 408
N.E.2d 680 (1980); accord In re X.A.F., 4th Dist. Athens No. 17CA18, 2018-Ohio-215.

        {¶ 11} The Supreme Court of Ohio has repeatedly emphasized that in construing R.C. 3107.07:

        Our analysis must begin with the recognition that the right of a natural parent to the
        care and custody of his [or her] children is one of the most precious and fundamental
        in law. Adoption terminates those fundamental rights. For this reason, we have held
        that “ * * * [a]ny exception to the requirement of parental consent [to adoption] must
        be strictly construed so as to protect the right of natural parents to raise and nurture
        their children.”
                                                                                                    5
HOCKING, 19CA9


(Internal citations omitted.) In re Adoption of Masa, 23 Ohio St. 3d 163, 164, 492 N.E.2d 140 (1986).

The court also set forth a two-step analysis to employ when applying R.C. 3107.07(A). In re Adoption

of M.B., 131 Ohio St. 3d 186, 2012-Ohio-236, 963 N.E.2d 142, ¶ 23. The first step involves deciding

the factual question of whether a parent willfully had failed to have more than de minimis contact with

the minor child. Id. at ¶ 21. “A trial court has discretion to make these determinations, and in

connection with the first step of the analysis, an appellate court applies an abuse-of-discretion standard

when reviewing a probate court decision * * *.” Id. at ¶ 25. In the second step, if a court finds a

failure to have more than de minimis contact, the court must then determine whether justifiable cause

exists for that failure. Id. at ¶ 23. A court’s justifiable cause decision will not be disturbed on appeal

unless that determination is against the manifest weight of the evidence. Id. at ¶ 24, citing In re

Adoption of Masa, supra, at paragraph two of the syllabus. In general, a trial court’s judgment should

not be overturned as being against the manifest weight of the evidence if some competent and credible

evidence supports that judgment. Yannitell v. Oaks, 4th Dist. Washington No. 07CA63, 2008-Ohio-

6371, citing C.E. Morris v. Foley Construction Co., 54 Ohio St. 2d 279, 376 N.E.2d 578 (1978).

Furthermore, factual findings must be given great deference on review because the trier of fact is in

the best position to view the witnesses and observe their demeanor, gestures and voice inflections, and

use these observations to weigh the credibility of the proffered testimony. Seasons Coal Co. v.

Cleveland, 10 Ohio St. 3d 77, 461 N.E.2d 1273 (1984).

       {¶ 12} Because a parent and child relationship constitutes a constitutionally protected liberty

interest, In re Adoption of Zschach, 75 Ohio St. 3d 648, 665 N.E.2d 1070 (1996), the termination of a

parent’s right is the family law equivalent of the death penalty. Thus, R.C. 3107.07(A) must be

construed strictly in favor of the non-consenting parent. In re Hayes, 79 Ohio St. 3d 46, 679 N.E.2d
6
HOCKING, 19CA9

680 (1997). Moreover, “[b]ecause cases such as these may involve the termination of fundamental

parental rights, the party petitioning for adoption has the burden of proving, by clear and convincing

evidence, that the parent failed to [have more than de minimis contact] with the child during the

requisite one-year period and that there was no justifiable cause for the failure of [contact].” In re

Adoption of Holcomb, 18 Ohio St. 3d 361, 368, 481 N.E.2d 613 (1985). Clear and convincing

evidence “is that measure or degree of proof which is more than a mere ‘preponderance of the

evidence,’ but not to the extent of such certainty as is required ‘beyond a reasonable doubt’ in criminal

cases, and which will produce in the mind of the trier of facts a firm belief or conviction as to the facts

sought to be established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118, paragraph three of

the syllabus (1954).

       {¶ 13} In her sole assignment of error, appellant asserts that the trial court’s judgment is against

the manifest weight of the evidence. As we indicated above, the party that seeks to adopt a child

without parental consent must prove, by clear and convincing evidence, that (1) the natural parent

failed to support or communicate with the child for the requisite one-year time period, and (2) that the

failure was without justifiable cause. In re Adoption of Bovett, 33 Ohio St. 3d 102, 515 N.E.2d 919,

(1987), at paragraph one of the syllabus. Moreover, the court “will not disturb a finding that parental

consent is unnecessary for an adoption unless it is against the manifest weight of the evidence.” Id.,

at paragraph four of the syllabus.

       {¶ 14} Under R.C. 3107.07, if appellant had “justifiable cause” for not having the requisite

contact, then her consent to the adoption is required. “Justifiable cause” is a term of imprecise

meaning. In re Adoption of Holcomb, supra, 18 Ohio St.3d at 367. In fact, the Ohio Supreme Court

has declined to adopt any precise or inflexible definition for “justifiable cause.” Id.
                                                                                                     7
HOCKING, 19CA9

         {¶ 15} In the case sub judice, appellant attempts to justify her lack of contact with F.L.S. with

her assertion that she asked her Child Protective Services caseworker to contact petitioners regarding

visitation, but they refused. However, at the hearing the trial court had the benefit of observing each

witness. Credibility determinations must be left to the trial court’s sound discretion, and “a trial court

is free to believe all, part, or none of the testimony of any witness who appears before it.” In re

Adoption of K.C., 3rd Dist. Logan No. 8-14-03, 2014-Ohio-3985, ¶ 26, citing In re Adoption of M.C.,

4th Dist. Jackson No. 11CA5, 11CA6, 2011-Ohio-6527, ¶ 19, quoting Rogers v. Hill, 124 Ohio App. 3d
468, 470, 706 N.E.2d 438 (1998). Moreover, in addition to the questionable evidence concerning

appellant’s attempt to contact her child through her caseworker, such an attempt, if believed, is not

sufficient to constitute justifiable cause for her failure to have de minimis contact with the child.

Appellant conceded that she did not file any court motions or communicate directly with the appellees,

despite having contact with them for court hearings and visitations concerning appellant’s other child,

who was also in the appellees’ care, and despite living near the appellees for a period of time.

         {¶ 16} This court recently considered a case in which the biological mother’s family may have

attempted to contact the father’s relatives. We held:

         Although it appears that here the appellant’s family may have made two attempts to
         contact father’s relatives through Facebook, the trial court points out that no record
         exists of letters, cards, or other types of attempted contact. Moreover, appellant had
         the father’s parents’ address, as well as the ability to contact the father through the
         court. Appellant also points to her Meigs County visitation action, but the evidence
         actually reveals that appellant failed to appear in court to pursue her request for court
         ordered visitation. Moreover, it is undisputed that the September 2016 support order
         provided appellant with the address for father and X.A.F.

In re X.A.F., 4th Dist. Athens No. 17CA18, 2018-Ohio-215, ¶ 18. Thus, in X.A.F. we concluded that

the biological mother failed, without justifiable cause, to have more than de minimis contact with her

child.
                                                                                                  8
HOCKING, 19CA9

       {¶ 17} In a similar case from the Twelfth Appellate District, In re S.A.N., 12th Dist. Warren

No. CA2019-03-025, 2019-Ohio-3055, a child’s paternal grandmother obtained legal custody of the

child and the court granted mother telephone contact. Mother, however, only made telephone calls

in the first few months that followed the legal custody determination. The court held:

       We find the trial court did not err in determining that no justifiable cause existed for
       Mother's failure to communicate with S.A.N. Nothing in the record indicates that
       Grandmother significantly interfered or significantly discouraged Mother from
       communication with the child. Although Mother argues on appeal that she lost her
       phone and did not have Grandmother's phone number, Mother's testimony on this issue
       is vague and unclear. However, even assuming Mother lost her phone or did not have
       Grandmother's phone number, nothing in the record indicates any attempt by
       Grandmother to conceal this information. Instead, the record indicates Mother did not
       make attempts to obtain the information.

       In addition, although Grandmother moved, nothing indicates she concealed or tried to
       hide this information from Mother. Moreover, the record shows no credible effort on
       the part of Mother to obtain Grandmother's address. The record shows S.A.N.'s father
       knew where Grandmother and the child were living. Mother's vague assertion that she
       called “the court” at some point in time to get Grandmother's contact information does
       not evidence a meaningful effort to contact the child. Nothing indicates Grandmother
       interfered with, or discouraged, communication between S.A.N. and Mother. Instead,
       as the trial court found, “Mother's own actions led to [the] lack of contact.”

In re S.A.N., supra, at ¶ 19-20.

       {¶ 18} Similarly, in the case sub judice we agree with the trial court’s conclusion that

appellant’s own actions led to the lack of contact. Appellant knew the child’s location, knew how to

contact the appellees, knew that the appellees had custody of another one of appellant’s children during

a period of time, and, for a portion of the requisite time period, lived withing walking distance of the

child. Furthermore, we agree with the trial court that the evidence reveals that the appellees engaged

in no significant interference or significant discouragement of communication. See Holcomb, supra,

18 Ohio St. 3d 361 at paragraph three of the syllabus. Appellant’s vague contention that she once

tried to contact the child via her caseworker does not constitute a meaningful attempt to have contact
                                                                                                  9
HOCKING, 19CA9

with the child. While it is certainly encouraging that appellant has taken steps to address her long-

time drug use, and we applaud her efforts to reclaim her life and parent her other children, we

nevertheless agree with the trial court that no justifiable cause exists for appellant’s failure to

communicate with F.L.S. for the one-year period preceding the adoption petition’s filing.

        {¶ 19} Therefore, after our review of the evidence adduced at the hearing, we conclude that

ample competent, credible evidence supports the trial court’s determination that the appellees proved,

by clear and convincing evidence, that appellant failed, without justifiable cause, to have more than

de minimis contact with F.L.S. for at least one year immediately preceding the filing of the adoption

petition.

        {¶ 20} Moreover, as we emphasize above, because R.C. 3107.07 is written in the disjunctive,

a failure without justifiable cause for either more than de minimis contact or providing maintenance

and support for one year immediately preceding the filing of the adoption petition will obviate the

need for appellant’s consent. For that reason, we need not address the maintenance and support issue,

but we nevertheless offer some observations on this topic.

        {¶ 21} In Ohio, both common law and statutory law mandate that a parent provide sufficient

support for his or her child. Haskins v. Bronzetti, 64 Ohio St. 3d 202, 204-205, 594 N.E.2d 582 (1992).

“Ohio has long recognized that a biological parent’s duty to support his or her child is a ‘principle of

natural law’ that is ‘fundamental in our society.’” In re Adoption of K.L.M., 10th Dist. Franklin No.

15AP-118, 2015-Ohio-3154, ¶ 10, citing In re Adoption of B.M.S., 10th Dist. Franklin No. 07AP-236,

2007-Ohio-5966.

        {¶ 22} Appellant readily acknowledges that during the relevant one-year period she did not

pay child support, and no dispute exists that appellant also did not provide other financial support or
                                                                                                  10
HOCKING, 19CA9

support in the way of food, clothing or other items.            Appellant argues, however, that her

unemployment (from age 19 to 37) justifies her failure to pay support. Further, appellant contends

that petitioners introduced no evidence whether justifiable cause exists for appellant’s failure to

provide support.

        {¶ 23} The Supreme Court of Ohio recently addressed the issue of whether a parent is

susceptible to the severance of his or her parental rights for failing to provide maintenance and support

when a court has issued a decree to relieve the parent of any obligation to pay child support. In re

Adoption of B.I., 157 Ohio St. 3d 29, 2019-Ohio-2450, 131 N.E.3d 28. In that case, the child’s father

was incarcerated during the one-year look back period and mother requested the court terminate the

father’s child-support obligation and reduce his arrearage to zero. The Supreme Court of Ohio held

that, pursuant to R.C. 3107.07(A), a parent’s nonsupport of his or her minor child pursuant to a zero-

support order of a court of competent jurisdiction does not extinguish the requirement of that parent’s

consent to the adoption of the child.

        {¶ 24} In the case at bar, although we do not have the support order before us, appellant

acknowledged that her custody order established a support obligation. Appellant acknowledged,

however, that she failed to comply with that order. Moreover, appellant testified that she is currently

employed, and was so for approximately two months prior to the hearing. Appellant stated that she

“went to Child Support and I got the paperwork that I need to fill out to turn in all my financial

information,” but acknowledged that she paid no support, nor provided any other support for her child

since her birth.

        {¶ 25} As this court has held, “[a]doption cases are all fact specific and turn on the particular

facts and circumstances in each case.” In the Matter of the Adoption of Way, 4th Dist. Washington
                                                                                                  11
HOCKING, 19CA9

No. 01CA23, 2002 WL 59629, 2002-Ohio-117, * 6. In In re Way, we considered a parent with a

disability, lack of a job, meager monthly SSI benefits, and who had been relieved of her court ordered

support obligation, and we concluded that this sufficiently established that appellant justifiably failed

to support her child. Id. at *5. By contrast, the case at bar does not include any such disability, nor

has appellant been relieved of her support obligation.

       {¶ 26} In In re B.B.S., 70 N.E.3d 1, 2016-Ohio-3515, (4th Dist.), the juvenile court found the

mother “totally incapable of providing care or support for the child,” and thus, did not establish a

support order, but instead referred the petitioners to the child support enforcement agency should they

desire to pursue support, which the petitioners did not do. Id. at ¶ 21. We concluded that mother’s

failure to support her child during the one-year period was justified. Id. at ¶27.

       {¶ 27} In the case sub judice (1) we find no order to relieve appellant of her duty to pay child

support, and (2) appellant did fail to provide support, at least during the short time that she has been

employed. Thus, appellant arguably failed to pay support, at least for this abbreviated time period.

We recognize, however, that under these facts this small window makes it difficult to determine that

appellant failed to provide support for her child. Thus, because we have already concluded that

appellant failed, without justifiable cause, to have more than de minimis contact with F.L.S. during

the relevant time period, we believe it unnecessary to reach a final resolution for the support issue.

       {¶ 28} Accordingly, based on the foregoing reasons, we overrule appellant’s assignment of

error and affirm the trial court’s judgment.



                                                                      JUDGMENT AFFIRMED.
                 12
HOCKING, 19CA9
                                                                                                13
HOCKING, 19CA9

                                       JUDGMENT ENTRY

       It is ordered that the judgment be affirmed and that appellee recover of appellant the costs

herein taxed.

       The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing the Hocking County

Common Pleas Court, Probate Division, to carry these judgments into execution.

       A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of

Appellate Procedure.

       Smith, P.J. & Hess, J.: Concur in Judgment & Opinion

                                                      For the Court




                                                      BY:
                              Peter B. Abele, Judge
                                                                                             14
HOCKING, 19CA9

                                     NOTICE TO COUNSEL

        Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and the time
period for further appeal commences from the date of filing with the clerk.